DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Please clarify what “it” is referring to in next communication. Until clarified by the applicant, the examiner will consider “it” as the replacement information.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor et al. (US 9076006).
Re claim 1:	Saylor teaches a method for control information interaction comprising a client device (904) serving as an user terminal and a client device (910) serving as an intelligent robot; further comprising Step S1, the user inputs control information into the user terminal (fig. 3); Step S2, the user terminal forms replacement information with a preset form according to the control information and outputs the replacement information (930); Step S3, the intelligent robot receives the replacement information (1214, col. 17, lines 52-67), and a parse is done to obtain a corresponding parsed information according to the replacement information (1216); and Step S4, the intelligent robot restores the replacement information to obtain the control information according to the parsed information, and performs a corresponding operation according to the control information (1228) (see fogs. 1-12, col. 7, line 41- col. 19, line 5).  
Re claim 2:	Wherein the preset form is a two-dimensional bar code form such as a QR code; and the replacement information is two-dimensional bar code information in the form of the two-dimensional bar code (col. 12, lines 25-33).  
Re claim 3:	Wherein the user terminal is an intelligent terminal provided with a display device; and in Step 2,the replacement information is output in such a manner that the replacement information is displayed on the display device (fig. 6).  
Re claim 4:	Wherein, in Step S3, the intelligent robot receives the replacement information by using an image capturing device such as a camera (col. 5, lines 6-18).  
Re claim 5:	Wherein Step S2 comprising: Step S21, the user terminal encrypts the control information to form a corresponding plaintext information (i.e., the reference 
Re claim 7:	Saylor teaches a client device (910) serving as an intelligent robot, using a method for control information interaction, the method comprising a client device (904) serving as an user terminal and an intelligent robot, and further comprising: Step S1, the user inputs control information into the user terminal (fig. 3); Step S2, the user terminal forms replacement information with a preset form according to the control information and outputs the replacement information (930); Step S3, the intelligent robot receives the replacement information (1214, col. 17, lines 52-67), and a parse is done to obtain a corresponding parsed information according to the replacement information (1216); and Step S4, the intelligent robot restores the replacement information to obtain the control information according to the parsed information, and performs a corresponding operation according to the control information (1228) (see fogs. 1-12, col. 7, line 41- col. 19, line 5).  
Re claim 8:	Wherein the preset form is a two-dimensional bar code as a QR code; and the replacement information is two-dimensional bar code information in the form of the two-dimensional bar code (col. 12, lines 25-33).  
Re claim 9:	Wherein the user terminal is an intelligent terminal provided with a display device; and in Step 2,the replacement information is output in such a manner that the replacement information is displayed on the display device (fig. 6)  

	Re claim 11:	Wherein Step S2 comprising: Step S21, the user terminal encrypts the control information to form a corresponding plaintext information (i.e., the reference code (930), a user ID, a credential ID, and etc.) are encrypted and to generate an alphanumeric characters, col. ; 12, lines 34-54), Step S22, the user terminal forms the replacement information with the preset form according to the plaintext information (i.e., the QR code is generated); and Step S23, the user terminal outputs the replacement information; wherein the parsed information is the plaintext information (fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor in view of Shan et al. (US 2018/0308086). 
In addition to the teachings of Saylor as discussed above, he also teaches Step S3 comprising Step S31, the intelligent robot uses the image capturing device to acquire image information (col. 5, lines 6-18); Step 32, the intelligent robot judges whether the replacement information exists in the image information (i.e., the reference code (932) is generated if the received representation is the reference code (930), col. 
	However, Saylor fairly suggest that the method is returning to the scanning step if he scanned/acquired image does not comprises the information.
	Shan teaches a method for a mobile processing payment comprising a receiving (11) of barcode (11) such as QR code including various information and verifying (12) the contents of the barcode, and if the contents is invalid then the process is failed which the process is ended and return to start of the process (see fig. 1; paragraphs 0029-0040).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adapt the teachings of Shan to the teachings of Saylor in order to repeat the process for transferring the decoded code for accessing the file. In fact, such modification (i.e., returning to the start of the process for new code if the received code comprises invalid information) is well known in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887